        1:10-cr-10002-SLD # 38      Page 1 of 3                                            E-FILED
                                                         Wednesday, 09 October, 2019 11:08:33 AM
                                                                     Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                              ROCK ISLAND DIVISION


UNITED STATES OF AMERICA,


                    Plaintiff,

       v.                                            Case No. 10-Cr-10002

ROGER MCCARTY,

                    Defendant.



        DEFENDANT’S MOTION TO ADJOURN REVOCATION HEARING

       Roger McCarty, by counsel, asks the Court to adjourn the revocation hearing

scheduled for October 10, 2019, for approximately 30 days. The basis for this request is

as follows.

       1.     McCarty is charged with violating a condition of his supervised release

because he possessed child pornography. The petition to revoke McCarty’s supervised

release alleges that McCarty admitted he possessed child pornography to the person who

administered his polygraph examination. Counsel is not aware of any physical evidence

to confirm McCarty’s statement.

       2.     Law enforcement seized at least two cell phones from McCarty. Law

enforcement is investigating the phones to determine if they contain images of child

pornography. The investigation has not been completed.




                                           1
        1:10-cr-10002-SLD # 38        Page 2 of 3



       3.     Counsel therefore asks the Court to continue the revocation hearing for

approximately 30 days to allow the parties to obtain all evidence relevant to this

proceeding.

       4.     The government does not object to adjourning the revocation hearing.

              Dated at Rock Island, Illinois October 9, 2019.

                                           /s/Brian P. Mullins
                                           Assistant Federal Public Defender
                                           Central District of Illinois
                                           211 19th St.
                                           Rock Island, Illinois 61201
                                           Phone: 309/671-7891
                                           FAX: 309/671-7898
                                           Email: brian_mullins@fd.org

                               CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to counsel of record.

                                           /s/Brian P. Mullins
                                           Attorney for Defendant
                                           Assistant Federal Public Defender
                                           Central District of Illinois
                                           211 19th St.
                                           Rock Island, Illinois 61201
                                           Phone: 309/671-7891
                                           FAX: 309/671-7898
                                           Email:brian_mullins@fd.org




                                              2
1:10-cr-10002-SLD # 38   Page 3 of 3




                               3
